DETAILED ACTION
Response to Amendment
The amendment and corresponding arguments filed on 11/18/2021 have been entered.  Claims 1, 8, 10 and 19 have been amended.  No claims have been cancelled or added.  Claims 1-20 are currently pending in this application, with claims 1, 10 and 19 being independent.  This Action is made FINAL.

	Response to Arguments
Applicant’s arguments with respect to the claims 1-20 have been considered but are moot, because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 10, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US Patent No. 10,249,134), in view of Lee, et al (US PG Publication 2017/0339728), hereafter Lee.
	

receiving, at the device configuration system, a selection of one or more reference devices that include one or more of a configured access point, hub, switch, or firewall, or a combination device thereof
([0025] – System includes configured gaming devices
[0080] – The primary gaming device may contact or ping the secondary gaming device
[0083] - The primary gaming device transmits the power status information that has power reconfiguration instructions for the other gaming devices to reconfigure their power states to an “On” power state
([0080] indicates primary gaming device, which, as indicated in [0083], performs configuration, contacts/selects the secondary gaming device, which is a configured gaming device (gaming devices configured – see [0025]) with a switch (see 256 of Fig. 2B)));
sending, by the device configuration system, a command to the one or more of the reference devices to detect the one or more candidate devices to be onboarded
([0065] - The activity monitoring device 252 may be configured to detect activities proximate to the gaming device in the gaming environment, such as input from a player input button
[0080] – The primary gaming device may contact or ping the secondary gaming device
[0083] – Activity detected on the secondary gaming device
([0083] indicates that, based on the contact or pinging of the primary gaming device of the secondary gaming device that is indicated in [0080], the secondary gaming device detects activity, the activity being of the type that is indicated in [0065], which includes activity with other gaming devices));
receiving, at the device configuration system, one or more responses from the one or more of the reference devices, wherein each response indicates if the one or more of the candidate devices are detected
([0083] – The primary gaming device instructed due to activity detected on the secondary gaming device
([0083] indicates that, the secondary gaming device transmits an instruction to the primary gaming device, based on the detected activity, the activity being of the type that is indicated in [0065], which includes activity with other gaming devices));
determining, by the device configuration system, one or more detectable devices of the one or more candidate devices to be onboarded using one or more automatic configuration parameters, wherein the one or more detectable devices are candidate devices that are detectable by at least one of the reference devices
([0027] - Power consumption of the gaming device is configured automatically.  The gaming devices 102a-102n may communicate with each other, via 104, to set the power states of the other gaming devices
[0083] - The primary gaming device instructed due to activity detected on the secondary gaming device.  The primary gaming device transmits the power status information that has power reconfiguration instructions for the other gaming devices to reconfigure their power states to an “On” power state
([0083] indicates the primary gaming device determines activity of the other gaming devices is detected by the secondary gaming device, where the other gaming devices are to be configured using power state parameters, the power state parameters, according to [0027], being automatic configuration parameters));
obtaining, at the device configuration system, the one or more automatic configuration parameters from the at least one reference device
([0083] - If the primary gaming device was instructed to operate in an “On” power state due to activity detected on the secondary gaming device, the power status information has power reconfiguration instructions for the other gaming devices to reconfigure their power states to an “On” power state
([0083] indicates the primary gaming device obtains the power state parameters, used for the automatic configuration indicated in [0027], from the secondary gaming device)); and 
configuring, by the device configuration system, one or more of the detectable devices to be onboarded using the one or more automatic configuration parameters obtained
([0083] - The primary gaming device transmits the power status information that has power reconfiguration instructions for the other gaming devices to reconfigure their power states to an “On” power state
([0083] indicates that the primary gaming device configures the detected other gaming devices with the power state parameters, the configuration being automatic, as indicated in [0027])).
Nguyen does not explicitly teach
receiving, at a device configuration system, a request from one or more candidate devices to be onboarded on a network associated with the device configuration system;
triggering, at the device configuration system and based on the received request, an indication of automatic device onboarding activation, 
wherein the indication includes identification information of the one or more candidate devices to be onboarded that include one or more of an access point, hub, switch, or firewall, or a combination device thereof.
In the same field of endeavor, Lee teaches the limitations not taught by Nguyen, including 
receiving, at a device configuration system, a request from one or more candidate devices to be onboarded on a network associated with the device configuration system
([0046] – The wireless AP P2 may transmit a probe request to the wireless AP P1, where a first wireless AP finds a second wireless AP supporting automatic configuration functions);
triggering, at the device configuration system and based on the received request, an indication of automatic device onboarding activation
([0046] - The wireless AP P1 then responds with a probe response.  In other words, if a first wireless AP finds out a second wireless AP supporting automatic configuration functions of the present invention, the first wireless AP may transmit a unicast probe request to the second wireless AP and then receive a probe response), 
wherein the indication includes identification information of the one or more candidate devices to be onboarded that include one or more of an access point, hub, switch, or firewall, or a combination device thereof
([0046] – The probe request includes a public key such as a Diffie-Hellman (DH) public key.  The probe response also includes a public key such as the DH public key.  The public key may be used for generating a private key. Since the wireless APs P1 and P2 exchange the DH public key, they may generate the same DH private key
([0046] indicates the request includes a DH key that identifies the access point AP P2 that is being automatically configured, where subsequently the same DH key is included in the response)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nguyen, which includes automatically configuring devices by a reference device, to include Lee’s teaching of automatic configuration of access points, subsequent to identifying the access points to be configured, for the benefit of APs automatically connecting to each other and negotiating to establish the wireless network coverage and perform configuration, where 

Regarding claim 5, Nguyen, in view of Lee, teaches the method of claim 1.
Nguyen further teaches  
wherein the one or more automatic configuration parameters include assigned networks
([0025] – The gaming device 102a-102n may be configured to communicate with each other and the gaming establishment server 106 by any known wireless or wired means. For example, wired implementation may include Ethernet network, Token Ring network, parallel IEEE-488, serial RS-232, serial RS-422, powerline network, and the like).

Regarding claim 6, Nguyen, in view of Lee, teaches the method of claim 1.
Nguyen further teaches
further comprising: 
receiving, at the device configuration system, one or more manual configuration parameters
[0026] - If configured manually, an administrator may manually set a power state for each individual gaming device 102a-102n. Power management rules may be manually configured for each gaming device 102a-102n); and 

([0026] - Gaming device 102a-102n may be configured to reduce power consumption manually).

Regarding claim 7, Nguyen, in view of Lee, teaches the method of claim 1.
Nguyen further teaches
wherein the configuring comprises updating a value of one or more local settings in one or more of the detectable devices to be onboarded
([0080] – The primary gaming device may contact or ping the secondary gaming device for power status information in predetermined time intervals such as every hour or 30 minutes
([0080] indicates power states updated periodically)).

Regarding claim 10, Nguyen teaches a system comprising:
one or more processors coupled to a non-transitory computer-readable medium having stored thereon instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising
([0056] - Gaming device can have a processor 242, memory 244 (e.g., non-volatile random access memory (NVRAM), RAM, or any other type of memory) including a power management module and rules database 246
[0057] – The gaming device processor 242 may be configured to manage power supply to the gaming device based on the power management rules set forth in the power management module and rules database 246):
receiving a selection of one or more reference devices that include one or more of a configured access point, hub, switch, or firewall, or a combination device thereof
([0025] – System includes configured gaming devices
[0080] – The primary gaming device may contact or ping the secondary gaming device
[0083] - The primary gaming device transmits the power status information that has power reconfiguration instructions for the other gaming devices to reconfigure their power states to an “On” power state
([0080] indicates primary gaming device, which, as indicated in [0083], performs configuration, contacts/selects the secondary gaming device, which is a configured gaming device (gaming devices configured – see [0025]) with a switch (see 256 of Fig. 2B)));
sending a command to the one or more of the reference devices to detect the one or more candidate devices to be onboarded
([0065] - The activity monitoring device 252 may be configured to detect activities proximate to the gaming device in the gaming environment, such as input from a player input button
[0080] – The primary gaming device may contact or ping the secondary gaming device
[0083] – Activity detected on the secondary gaming device
([0083] indicates that, based on the contact or pinging of the primary gaming device of the secondary gaming device that is indicated in [0080], the secondary gaming device detects activity, the activity being of the type that is indicated in [0065], which includes activity with other gaming devices));
receiving one or more responses from the one or more of the reference devices, wherein each response indicates if the one or more of the candidate devices are detected
([0083] – The primary gaming device instructed due to activity detected on the secondary gaming device
([0083] indicates that, the secondary gaming device transmits an instruction to the primary gaming device, based on the detected activity, the activity being of the type that is indicated in [0065], which includes activity with other gaming devices));
determining one or more detectable devices of the one or more candidate devices to be onboarded using one or more automatic configuration parameters, wherein the one or more detectable devices are candidate devices that are detectable by at least one of the reference devices
([0027] - Power consumption of the gaming device is configured automatically.  The gaming devices 102a-102n may communicate with each other, via 104, to set the power states of the other gaming devices
[0083] - The primary gaming device instructed due to activity detected on the secondary gaming device.  The primary gaming device transmits the power status information that has power reconfiguration instructions for the other gaming devices to reconfigure their power states to an “On” power state
([0083] indicates the primary gaming device determines activity of the other gaming devices is detected by the secondary gaming device, where the other gaming devices are to be configured using power state parameters, the power state parameters, according to [0027], being automatic configuration parameters)), and
wherein determining the one or more detectable devices includes 
determining a level of network proximity between the one or more candidate devices and at least one reference device based on one or more of a source Internet protocol (IP) address match between the one or more candidate devices and the at least one reference device, an address resolution protocol (ARP) technique, or a reverse address resolution protocol (RARP) technique
([0084] - The primary gaming device may be configured to transmit power status information to other gaming devices within the same bank of gaming devices, to other gaming devices within a predefined zone in the gaming establishment);

([0083] - If the primary gaming device was instructed to operate in an “On” power state due to activity detected on the secondary gaming device, the power status information has power reconfiguration instructions for the other gaming devices to reconfigure their power states to an “On” power state
([0083] indicates the primary gaming device obtains the power state parameters, used for the automatic configuration indicated in [0027], from the secondary gaming device)); and 
configuring one or more of the detectable devices to be onboarded using the one or more automatic configuration parameters obtained from the at least one reference device
([0083] - The primary gaming device transmits the power status information that has power reconfiguration instructions for the other gaming devices to reconfigure their power states to an “On” power state
([0083] indicates that the primary gaming device configures the detected other gaming devices with the power state parameters, the configuration being automatic, as indicated in [0027])).
Nguyen does not teach

triggering, based on the received request, an indication of automatic device onboarding activation, 
wherein the indication includes identification information of the one or more candidate devices to be onboarded that include one or more of an access point, hub, switch, or firewall, or a combination device thereof.
In the same field of endeavor, Lee teaches the limitations not taught by Nguyen, including
Receiving a request from one or more candidate devices to be onboarded on a network
([0046] – The wireless AP P2 may transmit a probe request to the wireless AP P1, where a first wireless AP finds out a second wireless AP supporting automatic configuration functions of the present invention);
triggering, based on the received request, an indication of automatic device onboarding activation
([0046] - The wireless AP P1 then responds with a probe response.  In other words, if a first wireless AP finds out a second wireless AP supporting automatic configuration functions of the present invention, the first wireless AP may transmit a unicast probe request to the second wireless AP and then receive a probe response), 

([0046] – The probe request includes a public key such as a Diffie-Hellman (DH) public key.  The probe response also includes a public key such as the DH public key.  The public key may be used for generating a private key. Since the wireless APs P1 and P2 exchange the DH public key, they may generate the same DH private key
([0046] indicates the request includes a DH key that identifies the access point AP P2 that is being automatically configured, where subsequently the same DH key is included in the response)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nguyen, which includes automatically configuring devices by a reference device, to include Lee’s teaching of automatic configuration of access points, subsequent to identifying the access points to be configured, for the benefit of APs automatically connecting to each other and negotiating to establish the wireless network coverage and perform configuration, where the user does not need to manually configure every wireless AP respectively (see [0052]).

Regarding claim 14, Nguyen, in view of Lee, teaches the system of claim 10. 
Nguyen further teaches

([0025] – The gaming device 102a-102n may be configured to communicate with each other and the gaming establishment server 106 by any known wireless or wired means. For example, wired implementation may include Ethernet network, Token Ring network, parallel IEEE-488, serial RS-232, serial RS-422, powerline network, and the like). 

Regarding claim 15, Nguyen, in view of Lee, teaches system of claim 10. 
Nguyen further teaches
wherein the operations further comprise:
receiving one or more manual configuration parameters
([0026] - If configured manually, an administrator may manually set a power state for each individual gaming device 102a-102n. Power management rules may be manually configured for each gaming device 102a-102n); and 
wherein the configuring the one or more detectable devices to be onboarded further uses the one or more of the manual configuration parameters
([0026] - Gaming device 102a-102n may be configured to reduce power consumption manually).

Regarding claim 16, Nguyen, in view of Lee, teaches system of claim 10. 
Nguyen further teaches

([0080] – The primary gaming device may contact or ping the secondary gaming device for power status information in predetermined time intervals such as every hour or 30 minutes
([0080] indicates power states updated periodically)).

Regarding claim 19, Nguyen teaches 
a non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising
([0056] - Gaming device can have a processor 242, memory 244 (e.g., non-volatile random access memory (NVRAM), RAM, or any other type of memory) including a power management module and rules database 246
[0057] – The gaming device processor 242 may be configured to manage power supply to the gaming device based on the power management rules set forth in the power management module and rules database 246)):
receiving a selection of one or more reference devices that include one or more of a configured access point, hub, switch, or firewall, or a combination device thereof
([0025] – System includes configured gaming devices
[0080] – The primary gaming device may contact or ping the secondary gaming device
[0083] - The primary gaming device transmits the power status information that has power reconfiguration instructions for the other gaming devices to reconfigure their power states to an “On” power state
([0080] indicates primary gaming device, which, as indicated in [0083], performs configuration, contacts/selects the secondary gaming device, which is a configured gaming device (gaming devices configured – see [0025]) with a switch (see 256 of Fig. 2B)));
sending a command to the one or more of the reference devices to detect the one or more candidate devices to be onboarded
([0065] - The activity monitoring device 252 may be configured to detect activities proximate to the gaming device in the gaming environment, such as input from a player input button
[0080] – The primary gaming device may contact or ping the secondary gaming device
[0083] – Activity detected on the secondary gaming device
([0083] indicates that, based on the contact or pinging of the primary gaming device of the secondary gaming device that is indicated in [0080], the secondary gaming device detects activity, the activity being of the type that is indicated in [0065], which includes activity with other gaming devices));

([0083] – The primary gaming device instructed due to activity detected on the secondary gaming device
([0083] indicates that, the secondary gaming device transmits an instruction to the primary gaming device, based on the detected activity, the activity being of the type that is indicated in [0065], which includes activity with other gaming devices));
determining one or more detectable devices of the one or more candidate devices to be onboarded using one or more automatic configuration parameters, wherein the one or more detectable devices are candidate devices that are detectable by at least one of the reference devices
([0027] - Power consumption of the gaming device is configured automatically.  The gaming devices 102a-102n may communicate with each other, via 104, to set the power states of the other gaming devices
[0083] - The primary gaming device instructed due to activity detected on the secondary gaming device.  The primary gaming device transmits the power status information that has power reconfiguration instructions for the other gaming devices to reconfigure their power states to an “On” power state
([0083] indicates the primary gaming device determines activity of the other gaming devices is detected by the secondary gaming device, where the other gaming devices are to be configured using power state parameters, the power state parameters, according to [0027], being automatic configuration parameters)), and
wherein determining the one or more detectable devices includes determining a level of network proximity between the one or more candidate devices and at least one reference device based on one or more of a source Internet protocol (IP) address match between the one or more candidate devices and the at least one reference device, an address resolution protocol (ARP) technique, or a reverse address resolution protocol (RARP) technique
([0084] - The primary gaming device may be configured to transmit power status information to other gaming devices within the same bank of gaming devices, to other gaming devices within a predefined zone in the gaming establishment);
obtaining the one or more automatic configuration parameters from the at least one reference device within the determined level of network proximity to the one or more detectable devices
([0083] - If the primary gaming device was instructed to operate in an “On” power state due to activity detected on the secondary gaming device, the power status information has power reconfiguration instructions for the other gaming devices to reconfigure their power states to an “On” power state
([0083] indicates the primary gaming device obtains the power state parameters, used for the automatic configuration indicated in [0027], from the secondary gaming device)); and 
configuring one or more of the detectable devices to be onboarded using the one or more automatic configuration parameters obtained from the at least one reference device
([0083] - The primary gaming device transmits the power status information that has power reconfiguration instructions for the other gaming devices to reconfigure their power states to an “On” power state
([0083] indicates that the primary gaming device configures the detected other gaming devices with the power state parameters, the configuration being automatic, as indicated in [0027])).
Nguyen does not teach
Receiving a request from one or more candidate devices to be onboarded on a network;
triggering, based on the received request, an indication of automatic device onboarding activation, 
wherein the indication includes identification information of the one or more candidate devices to be onboarded that include one or more of an access point, hub, switch, or firewall, or a combination device thereof.
In the same field of endeavor, Lee teaches the limitations not taught by Nguyen, including

([0046] – The wireless AP P2 may transmit a probe request to the wireless AP P1, where a first wireless AP finds out a second wireless AP supporting automatic configuration functions of the present invention);
triggering, based on the received request, an indication of automatic device onboarding activation
([0046] - The wireless AP P1 then responds with a probe response.  In other words, if a first wireless AP finds out a second wireless AP supporting automatic configuration functions of the present invention, the first wireless AP may transmit a unicast probe request to the second wireless AP and then receive a probe response), 
wherein the indication includes identification information of the one or more candidate devices to be onboarded that include one or more of an access point, hub, switch, or firewall, or a combination device thereof
([0046] – The probe request includes a public key such as a Diffie-Hellman (DH) public key.  The probe response also includes a public key such as the DH public key.  The public key may be used for generating a private key. Since the wireless APs P1 and P2 exchange the DH public key, they may generate the same DH private key
([0046] indicates the request includes a DH key that identifies the access point AP P2 that is being automatically configured, where subsequently the same DH key is included in the response)).
.

Claims 2, 9, 11, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, in view of Lee, and further in view of Ho, et al (US PG Publication 2015/0049616), hereafter Ho.

Regarding claim 2, Nguyen, in view of Lee, teaches the method of claim 1.
Nguyen, in view of Lee, does not teach 
wherein the at least one reference device includes one or more of a layer 2 (L2) network device.
In the same field of endeavor, Ho teaches the limitations not taught by Nguyen, in view of Lee, including
wherein the at least one reference device includes one or more of a layer 2 (L2) network device
([0012] - In a communication network (e.g., a home network) that comprises multiple hybrid devices/access points, each hybrid device (central access point - see [0018]) may support media access control (MAC) layer/Layer 2)
[0018] - The hybrid device 102 is the CAP (central access point)
[0024] - Automatic configuration of a hybrid device in a hybrid communication network
[0040] - After the CAP is configured and becomes a part of the hybrid communication network, communication link quality measurements between the non-CAP hybrid device 102 and the CAP can be determined, and the non-CAP hybrid device 102 can be configured).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nguyen, in view of Lee, which includes automatically configuring devices by a reference device, to include Ho’s teaching of automatically configuring devices by a reference device that is a Layer 2 device, for the benefit of the device being configured for optimal performance of the device and the communication network (see [0040]).

Regarding claim 9, Nguyen, in view of Lee, teaches the method of claim 1.
Nguyen, in view of Lee, does not teach
further comprising:
determining a reliability index value of the one or more detectable devices, wherein the reliability index value represents reliability of the one or more detectable devices being onboarded and is based on a comparison of one or 
when the reliability index value exceeds a threshold value, performing an action to reduce a potential threat to a network.
In the same field of endeavor, Ho teaches the limitations not taught by Nguyen, in view of Lee, including
further comprising:
determining a reliability index value of the one or more detectable devices, wherein the reliability index value represents reliability of the one or more detectable devices being onboarded and is based on a comparison of one or more current radio frequency (RF) characteristics of the one or more detectable devices and one or more baseline RF characteristics of the one or more detectable devices
([0054] – In some embodiments, the WLAN connection quality to the CAP can be a signal strength (e.g., RSSI) of a WLAN signal received from the CAP The WLAN connection quality can be representative of the quality of a connection (i.e., communication link) between a WLAN STA module of the non-CAP hybrid device and the CAP.  The WLAN connection quality can be deemed "inadequate" if the WLAN connection does not exist or is of a poor quality.  If the RSSI of the signal received from the CAP is less than the predetermined RSSI threshold (e.g., the RSSI_moderate_threshold) the WLAN connection quality is deemed inadequate); and

([0054] - If the RSSI of the signal received from the CAP is less than the predetermined RSSI threshold (e.g., the RSSI_moderate_threshold) the WLAN connection quality is deemed inadequate
[0057] - The 2.4 GHz WLAN coverage can be deemed "weak" if the maximum RSSI value is less than a first RSSI threshold (e.g., signal&lt;RSSI_moderate_threshold).  If the 2.4 GHz WLAN coverage is weak then the non-CAP hybrid device may not be configured as a relay in the hybrid communication network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nguyen, in view of Lee, which includes automatically configuring devices by a reference device, to include Ho’s teaching of automatically configuring devices by a reference device that is a Layer 2 device, for the benefit of the device being configured for optimal performance of the device and the communication network (see [0040]).

Regarding claim 11, Nguyen, in view of Lee, teaches the system of claim 10.
Nguyen, in view of Lee, does not teach 
wherein the one or more reference devices include one or more of a layer 2 (L2) network device.

wherein the one or more reference devices include one or more of a layer 2 (L2) network device
([0012] - In a communication network (e.g., a home network) that comprises multiple hybrid devices/access points, each hybrid device (central access point - see [0018]) may support media access control (MAC) layer/Layer 2)
[0018] - The hybrid device 102 is the CAP (central access point)
[0024] - Automatic configuration of a hybrid device in a hybrid communication network
[0040] - After the CAP is configured and becomes a part of the hybrid communication network, communication link quality measurements between the non-CAP hybrid device 102 and the CAP can be determined, and the non-CAP hybrid device 102 can be configured).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nguyen, in view of Lee, which includes automatically configuring devices by a reference device, to include Ho’s teaching of automatically configuring devices by a reference device that is a Layer 2 device, for the benefit of the device being configured for optimal performance of the device and the communication network (see [0040]).

Regarding claim 18, Nguyen, in view of Lee, teaches system of claim 10.
Nguyen, in view of Lee, does not teach

determining a reliability index value of the one or more detectable devices, wherein the reliability index value represents reliability of the one or more detectable devices being onboarded and is based on a comparison of one or more current radio frequency (RF) characteristics of the one or more detectable devices and one or more baseline RF characteristics of the one or more detectable devices; and
when the reliability index value exceeds a threshold value, performing an action to reduce a potential threat to a network.
In the same field of endeavor, Ho teaches the limitations not taught by Nguyen, in view of Lee, including
Wherein the operations further comprise:
determining a reliability index value of the one or more detectable devices, wherein the reliability index value represents reliability of the one or more detectable devices being onboarded and is based on a comparison of one or more current radio frequency (RF) characteristics of the one or more detectable devices and one or more baseline RF characteristics of the one or more detectable devices
([0054] – In some embodiments, the WLAN connection quality to the CAP can be a signal strength (e.g., RSSI) of a WLAN signal received from the CAP The WLAN connection quality can be representative of the quality of a connection (i.e., communication link) between a WLAN STA module of the non-CAP hybrid device and the CAP.  The WLAN connection quality can be deemed "inadequate" if the WLAN connection does not exist or is of a poor quality.  If the RSSI of the signal received from the CAP is less than the predetermined RSSI threshold (e.g., the RSSI_moderate_threshold) the WLAN connection quality is deemed inadequate); and
when the reliability index value exceeds a threshold value, performing an action to reduce a potential threat to a network
([0054] - If the RSSI of the signal received from the CAP is less than the predetermined RSSI threshold (e.g., the RSSI_moderate_threshold) the WLAN connection quality is deemed inadequate
[0057] - The 2.4 GHz WLAN coverage can be deemed "weak" if the maximum RSSI value is less than a first RSSI threshold (e.g., signal&lt;RSSI_moderate_threshold).  If the 2.4 GHz WLAN coverage is weak then the non-CAP hybrid device may not be configured as a relay in the hybrid communication network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nguyen, in view of Lee, which includes automatically configuring devices by a reference device, to include Ho’s teaching of automatically configuring devices by a reference device that is a Layer 2 device, for the benefit of the device being configured for optimal performance of the device and the communication network (see [0040]).


Nguyen, in view of Lee, does not teach 
wherein the one or more reference devices include one or more of a layer 2 (L2) network device.
In the same field of endeavor, Ho teaches the limitations not taught by Nguyen, in view of Lee, including
wherein the one or more reference devices include one or more of a layer 2 (L2) network device
([0012] - In a communication network (e.g., a home network) that comprises multiple hybrid devices/access points, each hybrid device (central access point - see [0018]) may support media access control (MAC) layer/Layer 2)
[0018] - The hybrid device 102 is the CAP (central access point)
[0024] - Automatic configuration of a hybrid device in a hybrid communication network
[0040] - After the CAP is configured and becomes a part of the hybrid communication network, communication link quality measurements between the non-CAP hybrid device 102 and the CAP can be determined, and the non-CAP hybrid device 102 can be configured).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nguyen, in view of Lee, which includes automatically configuring devices by a reference device, to include Ho’s teaching of automatically configuring devices by a reference device that is a Layer 2 .

Claims 3, 4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, in view of Lee, and further in view of Desai, et al (US PG Publication 2015/0201370), hereafter Desai.

Regarding claim 3, Nguyen, in view of Lee, teaches the method of claim 1. 
Nguyen, in view of Lee, does not teach
wherein the at least one reference device includes at least one configured access point located in network proximity to one or more of the candidate devices.
In the same field of endeavor, Desai teaches the limitations not taught by Nguyen, in view of Lee, including
	wherein the at least one reference device includes at least one configured access point located in network proximity to one or more of the candidate devices
([0045] - The configured access point communicates the regulatory domain configuration data to neighboring unconfigured access point). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nguyen, in view of Lee, which includes automatically configuring devices by a reference device, to include Desai’s teaching of automatic configuration of unconfigured access points by a reference configured access point, for the benefit of configuring at least one wireless access point or other network device to be operable in a regulatory region (see [0022]).

Regarding claim 4, Nguyen, in view of Lee, teaches the method of claim 1.
Nguyen, in view of Lee, does not teach
wherein one or more of the detectable devices to be onboarded include at least one access point.
In the same field of endeavor, Desai teaches the limitations not taught by Nguyen, in view of Lee, including
wherein one or more of the detectable devices to be onboarded include at least one access point
([0045] - The configured access point communicates the regulatory domain configuration data to neighboring unconfigured access point). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nguyen, in view of Lee, which includes automatically configuring devices by a reference device, to include Desai’s teaching of automatic configuration of unconfigured access points by a reference configured access point, for the benefit of configuring at least one wireless access point or other network device to be operable in a regulatory region (see [0022]).







Nguyen, in view of Lee, does not teach
wherein the one or more reference devices include at least one configured access point located in network proximity to one or more of the candidate devices.
In the same field of endeavor, Desai teaches the limitations not taught by Nguyen, in view of Lee, including
	wherein the one or more reference devices include at least one configured access point located in network proximity to one or more of the candidate devices
([0045] - The configured access point communicates the regulatory domain configuration data to neighboring unconfigured access point). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nguyen, in view of Lee, which includes automatically configuring devices by a reference device, to include Desai’s teaching of automatic configuration of unconfigured access points by a reference configured access point, for the benefit of configuring at least one wireless access point or other network device to be operable in a regulatory region (see [0022]). 

Regarding claim 13, Nguyen, in view of Lee, teaches the system of claim 10. 
Nguyen, in view of Lee, does not teach
wherein one or more of the detectable devices to be onboarded include at least one access point.
In the same field of endeavor, Desai teaches the limitations not taught by Nguyen, in view of Lee, including

([0045] - The configured access point communicates the regulatory domain configuration data to neighboring unconfigured access point). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nguyen, in view of Lee, which includes automatically configuring devices by a reference device, to include Desai’s teaching of automatic configuration of unconfigured access points by a reference configured access point, for the benefit of configuring at least one wireless access point or other network device to be operable in a regulatory region (see [0022]).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, in view of Lee, and further in view of Stephenson (US PG Publication 2018/0063714).
Regarding claim 8, Nguyen, in view of Lee, teaches the method of claim 1.
Nguyen, in view of Lee, does not teach further comprising:
transmitting, an encrypted temporary token to the one or more candidate device;
redirecting the one or more candidate devices to connect to the one or more of the reference devices using a link-local protocol; and
receiving a registration request from the one or more candidate devices, wherein the registration request includes a validation token, wherein the validation token is generated based on a validation of the encrypted temporary.

transmitting, an encrypted temporary token to the one or more candidate device
([0075] - Access point 312 encrypts its own manufacturer certificate with the public encryption key of root access point 310
[0076] - Upon receiving the manufacturer certificate from root access point 312, island access point 310 can validate this manufacturer certificate. If it is valid and if the identity of root access point 312 is acceptable (e.g., root access point 310 is manufactured by the same company that manufactured island access point 310), island access point 310 can continue the discovery exchange
([0076] indicates island access point receives certificate, which, as indicated in [0075], includes an encrypted key));
redirecting the one or more candidate devices to connect to the one or more of the reference devices using a link-local protocol
([0062] - The embodiments of the communication technique may facilitate auto-provisioning of the mesh-network access points
[0063] - When an access point is plugged in, the mesh network may be automatically setup. For example, a root access point (which is sometimes referred to as a ‘root device’) in the mesh network (which has a wired connection to a network, such as the Internet) may discover its controller via the registrar device. Then, this root access point may be provisioned by the controller with the mesh-network information (such as the mesh-network SSID)
[0065] - Then, the other access point may query the registrar device (via the root access point, which has an IP address) for information that can be used to set up the mesh network
[0076] - Upon receiving the manufacturer certificate from root access point 312, island access point 310 can validate this manufacturer certificate. If it is valid and if the identity of root access point 312 is acceptable (e.g., root access point 310 is manufactured by the same company that manufactured island access point 310), island access point 310 can continue the discovery exchange.
([0076] indicates the island access point connects with root access point, which, as indicated in [0063], is already configured and, according to according to [0065] is used by other/island access points to become auto-configured.  The access points are auto-configured, because this is stated in [0062])); and
receiving a registration request from the one or more candidate devices, wherein the registration request includes a validation token, wherein the validation token is generated based on a validation of the encrypted temporary token
 ([0082] - Island access point 312 may decrypt the data structure with its private encryption key, so that it has the mesh-network SSID and the mesh-network PSK passphrase
 [0083] - Island access point 312 may use WPA2-PSK to join mesh network 112. Furthermore, island access point 312 may discover controller 122, where, if the public encryption key matches the one provided by registrar device 120, then island access point 312 remains associated
([0083] indicates the island access point communicates with controller to join/register with network using passphrase PSK by matching the encrypted key of the registrar device, which, as indicated in [0082] the island access point obtains using the encrypted key to decrypt the data)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nguyen, in view of Lee, which includes automatically configuring devices by a reference device, to include Stephenson’s teaching of auto-configuration of access points, using an encrypted key to request registration through a registrar, for the benefit of ensuring that the identity of island access point is authentic and that island access point is authorized to join network, preventing violation of the integrity and security of mesh network (see [0082]).

Regarding claim 17, Nguyen, in view of Lee, teaches system of claim 10. 
Nguyen, in view of Lee, does not teach
wherein the one or more responses received from the one or more of the reference devices includes an encrypted token transmitted to the one or more candidate devices.
In the same field of endeavor, Stephenson teaches the limitations not taught by Nguyen, in view of Lee, including
wherein the one or more responses received from the one or more of the reference devices includes an encrypted token transmitted to the one or more candidate devices
([0076] - Upon receiving the manufacturer certificate from root access point 312, island access point 310 can validate this manufacturer certificate. If it is valid and if the identity of root access point 312 is acceptable (e.g., root access point 310 is manufactured by the same company that manufactured island access point 310), island access point 310 can continue the discovery exchange).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nguyen, in view of Lee, which includes automatically configuring devices by a reference device, to include Stephenson’s teaching of auto-configuration of access points, using an encrypted key to request registration through a registrar, for the benefit of ensuring that the identity of island access point is authentic and that island access point is authorized to join network, preventing violation of the integrity and security of mesh network (see [0082]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carter, et al (US PG Publication 2016/0134469), teaches automatically configuring access points. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 7:30 am and 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641